Citation Nr: 0532931	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-17 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of left foot 
infection with cellulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel





INTRODUCTION

The veteran had active military service from April 1955 to 
September 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied a reopening of the veteran's 
claim for service connection.  Thereafter, in a decision 
dated in February 2005, the Board determined that new and 
material had been submitted by the veteran, reopened the 
claim, and remanded the matter to the RO via the Appeals 
Management Center (AMC) for the purpose of obtaining 
additional evidence.  The matter was returned to the Board in 
September 2005 for final appellate consideration.


FINDING OF FACT

A chronic blood/skin infection was not manifested in service, 
and the preponderance of the medical evidence is against the 
finding that the veteran's post-service episodes of 
folliculitis and staphylococcus infections is etiologically 
related to his active service, to include an in-service left 
foot infection with cellulitis.


CONCLUSION OF LAW

Neither chronic folliculitis nor staphylococcus infections 
were incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letters dated in July 2002 and April 2003, the RO advised 
the veteran of the essential elements of the VCAA.  The 
veteran was advised that VA would make reasonable efforts to 
help him get the evidence necessary to substantiate his claim 
for service connection, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to substantiate his claim for service connection.  The April 
2003 letter specifically informed the veteran to provide 
"any other evidence or information" that he possessed that 
pertained to his claim.  The July 2002 and April 2003 letters 
therefore provided the notice of all four elements that were 
discussed above.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The July 2002 rating decision, May 2003 Statement of the Case 
(SOC), and July 2005 Supplemental Statement of the Case 
(SSOC) collectively notified the veteran of the relevant laws 
and regulations and essentially advised him of the evidence 
necessary to substantiate his claim for service connection.  
The May 2003 SOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial. 

Service medical records are associated with the claims file.  
Records and reports from VA and non-VA health providers have 
also been obtained, including, but not limited to, Columbia 
Memorial Hospital, the Huntington VA Hospital (VAH), and the 
Roseburg VAH.  The AMC also obtained records from the Social 
Security Administration (SSA).  The veteran was afforded a VA 
examination in May 2005 for the purpose of determining the 
nature and etiology of his claimed blood disorder.  The Board 
therefore finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.

Service connection

The veteran contends that he currently suffers from chronic 
staphylococcus capitis and bacillus infections that had their 
initial onset during his active service.  He states that he 
developed a staphylococcus capitis infection of the left foot 
during his active service.  He maintains the infection 
reoccurred in the form of a cyst on his back shortly after 
his service discharge, and that the infection eventually 
spread to his legs.  He asserts that he was told in the early 
1970s that he had a staphylococcus infection, and that it was 
the same infection that he had had in service.  The veteran 
argues that he continues to experience debilitating effects 
of the infection.

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. 
§ 3.303(a) (2005).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

Service medical records are absent any findings of a chronic 
blood and/or skin infection.  In July 1959, the veteran was 
seen for complaints of swelling of the "right foot."  The 
examiner felt the infection was probably secondary to tinea 
pedis and possibly an allergic reaction to medication he had 
been prescribed for the same.  Medications were prescribed.  
However, as the condition appeared to have worsened, the 
veteran was admitted in order to better manage the condition.  
Approximately one week later the examiner reported that all 
evidence of the infection was gone.  The discharge diagnosis 
was cellulitis without lymphangitis, "left foot," organism 
undetermined.  Other service medical records refer to the 
"left" foot as well.

On Report of Medical Examination pending service discharge, 
the veteran's feet were found to be normal.  Laboratory 
findings, including serology and microscopic, were negative.  
The examiner noted that the veteran had been hospitalized for 
cellulitis of the left foot in July 1959, and that he had had 
a good recovery with no complications.  

When he was evaluated for VA compensation purposes in 
November 1971, the veteran provided a history of recurrent 
staph infections.  He said the infections occurred mostly on 
his back, and that his wife aspirated them with a syringe.  
No abnormalities of the skin or hemic system were identified 
on examination.  However, a throat culture was found to be 
positive for alpha streptococcus.  Another isolated infection 
was noted but is not discernable.

A May 1972 abstract from the Huntington VAH shows that the 
veteran had a sebaceous cyst removed from the right side of 
his neck.  The pathology report indicated that it was an 
epidermal cyst.  He was also noted to have multiple areas of 
folliculitis.  Several of the areas drained during the course 
of his treatment.  In one instance, a culture was reported to 
be positive for "Staph. Aureus, coagulase positive." 
Antibiotics were prescribed.  No findings were made that 
associated either problem to the veteran's active service 

There is no record of the veteran being seen again for 
complaints of staphylococcus or any other type of infection 
until he was admitted to Columbia Memorial Hospital in May 
2000 for complaints of a wound of the thigh.  A biopsy of a 
folliculitis lesion was positive for staphylococcus capitis, 
gram positive bacillus, Prevotella bivia, and alpha 
streptococcus, not pneumococcus.  There were again no 
findings relating the current infection to the infection that 
he received treatment for in service.

The Board has also considered the report of a May 2005 VA 
examination.  At that time, the veteran complained of a 
chronic staphylococcus infection that had plagued him since 
he initially contracted the infection was serving in the 
Azores in 1959.  He specifically linked his post-service 
problem with folliculitis and venous insufficiency with the 
in-service infection.  The veteran's in-service and post-
service medical history was discussed in detail.  In 
particular, the examiner noted the veteran had a good 
recovery from his in-service cellulitis with no 
complications.  Reference was also made to the folliculitis 
infection that the veteran was treated for in 1972, and to 
the veteran's post-service development of venous 
insufficiency in both legs.  The examiner acknowledged the 
veteran's assertion that the staphylococcus capitis infection 
diagnosed in 2000 was the identical to the infection that he 
had in service, and that that particular staphylococcus was 
unique to the Azores.  However, the examiner stated that the 
veteran's assertion on the uniqueness of the staphylococcus 
capitis infection was medically inaccurate.  

On physical examination, there was no evidence of cellulitis 
or folliculitis.  There was also no evidence ulcerations or 
trophic changes.  The veteran did have some venous 
insufficiency of both lower extremities.  There was also 
trace pitting edema and some small caliber varicose veins.  
His feet were normal.  The impression was that there was no 
evidence of any current disability related to the cellulitis 
of the foot that the veteran had in service.  The examiner 
stated that the service medical records clearly documented 
that the cellulitis in service was a discrete, acute 
infection process, and that he could find no link to it and 
the veteran's subsequent episodes of infection, to include 
the folliculitis and staph problems.  The examiner also noted 
that the cause of the veteran's cellulitis in service was 
"undetermined," and that the staphylococcus capitis that 
the veteran was diagnosed as having in 2000 could have been 
contracted in any locale worldwide.  The examiner opined that 
there was less than a 50 percent probability that the 
veteran's post-service skin infections were caused or related 
to the cellulitis episode that he experienced in service.  
Similarly, he stated that there was no way to link the 
veteran's chronic venous insufficiency of the lower 
extremities to the in-service cellulitis infection.

In sum, the Board finds that there is no evidence of chronic 
folliculitis or a chronic staphylococcus infection shown in 
service.  There also no competent medical evidence 
associating the cellulitis episode that the veteran 
experienced in service to his post-service episodes with 
folliculitis and staphylococcus.  

The veteran's current assertion that his post-service 
episodes of folliculitis and staphylococcus infections are 
the result of his in service cellulitis infection must fail.  
His lay testimony alone is not competent evidence to support 
a finding on a medical question requiring special experience 
or special knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for residuals of left foot 
infection with cellulitis and that, therefore, the provisions 
of § 5107(b) are not applicable.


ORDER

Entitlement to service connection for residuals of left foot 
infection with cellulitis is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


